Citation Nr: 1103470	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial, increased rating for service-connected 
scar, residuals of a head injury with chronic cellulitis and 
alopecia (head scar), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to February 
1999.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for the 
disabilities at issue, and assigned separate 10 percent ratings 
for the scar and lumbar spine disabilities effective to the date 
of claim; July 7, 2004.  The RO initially assigned a 
noncompensable evaluation for headaches.  A May 2005 RO rating 
decision assigned a 10 percent rating for the headache disorder 
effective to the date of claim; July 7, 2004.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In a April 2007 decision, the Board denied increased ratings for 
the lumbar spine disability and headaches.  The Board remanded 
the increased rating for the scar for further development and 
consideration.  


FINDING OF FACT

The Veteran's head scar results in a 1.5 centimeters by 1.0 
centimeters disfiguring scar, with one characteristic of 
disfigurement, which is not deep or productive of limitation of 
motion.


CONCLUSION OF LAW

The criteria for an increased rating for a head scar are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7800 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
II.  Analysis

The Veteran contends that his service-connected head scar, caused 
by an inservice head injury, is more disabling than currently 
evaluated.  

A VA examination was conducted in November 2004.  Color 
photographs of the Veteran's head were taken.  Head examination 
showed scattered areas of alopecia of the parietal and occipital 
portions of the head measuring 8 centimeters by 8 centimeters.  
With nodularity of the skin scattered evidence of scarring with 
pitting and scattered areas of seropurulent drainage and some 
local tenderness but no heat or discoloration.  

A VA examination was conducted in November 2008.  The examiner 
stated that the scar from the inservice motor vehicle accident is 
1.5 centimeters by 1.0 centimeters, slightly irregular, 
inflexible, hypopigmented and mildly indurated.  There was no 
loss of tissue, elevation or retraction.  There was no skin 
breakdown, erythema or swelling.  

The examiner noted that there was also a 2.5 centimeters by 2.5 
centimeters area adjacent to the service-connected scar 
consisting of chronic folliculitis with scarring.  The examiner 
stated that it is unlikely that the area of chronic folliculitis 
with scarring is related to the service-connected scar.  It is 
more likely that the area of chronic folliculitis with scarring 
is related to the Veteran's nonservice-connected severe cystic 
acne.  

When it is not possible to separate the effects of a service- 
connected condition from a non-service-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  Here, however, there is competent medical 
evidence demonstrating that the majority of the scarred area on 
the Veteran's head is not the result of his service-connected 
disability.  Therefore, only the 1.5 centimeters by 1.0 
centimeters, slightly irregular, inflexible, hypopigmented and 
mildly indurated scar, described by the latest VA examination 
report, will be considered.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  When making 
determinations concerning the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical history 
and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-
connected disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disfigurement of the head, face, or neck is assigned a 10 percent 
evaluation with one characteristic of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  A 30 percent evaluation is assigned 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features, or; with four or five characteristics of 
disfigurement.  An 80 percent evaluation is assigned with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement.

The eight characteristics of disfigurement are: a scar, 5 or more 
inches in length; a scar, at least one-quarter inch wide at 
widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin in 
an area exceeding 6 square inches.  Id. at Note (1).  Unretouched 
color photographs should be considered when evaluating under 
these criteria.  Id. at Note (3).

In this case, the scar is at least one-quarter inch wide.  
However, it is not 5 or more inches in length.  The surface 
contour is not elevated or retracted.  There is no underlying 
tissue damage.  The scar does not exceed 6 square inches.  Thus, 
the Veteran has one characteristic of disfigurement.  This 
equates to a 10 percent rating.  See Diagnostic Code 7800.  The 
Veteran does not meet the criteria for a deep scar nor does the 
scar cause limitation of motion.

Consideration has been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

At no time during the pendency of this claim, has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted. 


ORDER

Entitlement to an increased rating for a head scar is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


